Citation Nr: 0702431	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-06 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than July 19, 2000 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
November 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The veteran filed 
a notice of disagreement as to the effective date assigned 
for the original award of service connection for PTSD, and 
eventually perfected his appeal.   

The RO scheduled the veteran for a personal hearing in 
September 2002.  However, on the day of the hearing, the 
veteran withdrew his request.     

The veteran also perfected an appeal for an increased initial 
evaluation of PTSD rated as 50 percent disabling in the 
October 2001 rating decision.  However, the RO resolved that 
issue in the veteran's favor in a subsequent April 2005 
rating decision, assigning the veteran a 100 percent rating 
for PTSD, effective from March 26, 2004.  Therefore, the 
issue of an increased initial rating is not before the Board.  

Finally, the RO received additional VA treatment records 
following the issuance of the last statement of the case 
(SOC) dated February 2005.  However, review of that evidence 
reveals that it is not relevant to the disposition of the 
effective date issue on appeal, such that a remand to the RO 
for preparation of a supplemental statement of the case 
(SSOC) is not required.  38 C.F.R. §§ 19.31(b), 19.37(a) 
(2006).  


FINDINGS OF FACT

1.  The RO denied the veteran's original claim for a 
psychiatric disorder and subsequent claims to reopen in 
August 1972, August 1981, December 1984, and September 1998 
rating decisions and in a July 1992 Board decision.  It 
notified the veteran of these denials but he did not initiate 
an appeal of any of these decisions.

2.  There is no subsequent formal or informal claim seeking 
service connection for PTSD between the last final denial in 
September 1998 and the July 19, 2000 claim to reopen.  

CONCLUSION OF LAW

The criteria for an effective date earlier than July 19, 2000 
for the award of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.1, 3.155, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2006).  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  38 
C.F.R. § 3.400(b)(2).

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of clear 
and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The U.S. Court of Appeals for Veterans Claims (Court) held, 
in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, 
"[t]he statutory framework simply does not allow for the 
Board to reach back to the date of the original claim as a 
possible effective date for an award of service-connected 
benefits that is predicated upon a reopened claim."

In order for the veteran to be awarded an effective date 
based on an earlier claim, he or she has to show CUE in the 
prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 
340 (1995).  The issue of CUE in a specific prior RO or Board 
decision has not been raised by the veteran and is not before 
the Board at this time

The proper effective date for new and material evidence other 
than service medical records received after a final 
disallowance is the date of receipt of the claim to reopen or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(i); 38 C.F.R. §§ 3.400(q)(1)(ii), 3.400(r). 

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of one of the specified types of evidence 
will be accepted as an informal claim for increased benefits 
or an informal claim to reopen.  38 C.F.R. § 3.157(b).  Such 
evidence includes a report of VA outpatient or hospital 
examination or report of admission to a VA hospital. 38 
C.F.R. § 3.157(b)(1).  When the evidence in question is VA 
medical evidence, the effective date of the claim is the date 
of treatment. Id.  These provisions apply only when such 
reports relate to examination or treatment of a service-
connected disability or when a claim specifying the benefit 
sought is received within one year from the date of the 
examination, treatment, or admission. Id.  When medical 
evidence is from a private physician, the effective date of 
the claim will be the date of receipt of such evidence.  38 
C.F.R. § 3.157(b)(2).
  
The RO reopened the veteran's claim for PTSD and granted 
service connection in the October 2001 rating decision on 
appeal.  The RO established an effective date of July 19, 
2000, the date of receipt of the claim to reopen.  38 
U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(1)(ii), 3.400(r).  
The veteran filed a notice of disagreement with the effective 
date assigned.  

The veteran argues that he is entitled to service connection 
for PTSD earlier than July 19, 2000 (date of reopened claim).  
He bases this assertion on the fact that he filed several 
earlier claims for PTSD, and medical records show treatment 
and diagnoses for PTSD in the 1980s.  

The veteran was discharged from service in November 1970.  
Shortly thereafter, he filed a formal claim of service 
connection for a nervous condition.  The RO initially denied 
service connection for a nervous condition in a February 1972 
rating decision.  Subsequently, the RO denied service 
connection for "delayed stress syndrome" in an August 1981 
rating decision.  Thereafter, the veteran filed claims to 
reopen for a psychiatric disorder to include PTSD.  
Nonetheless, the RO continued to deny his claims according to 
rating decisions dated December 1984, January 1987, and 
September 1998.   The Board decision dated July 1992 also 
confirmed the RO's January 1987 denial.   The veteran was 
given notice of these denials at his address of record, but 
he did not initiate an appeal.  There was no indication that 
the letters were returned or not received by the veteran.  
Therefore, these RO rating decisions and the single Board 
decision are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1104. 

In this regard, there has been no allegation of clear and 
unmistakable error (CUE) in any of the final rating decisions 
or the final Board decision.  38 C.F.R. § 3.105(a); Flash, 8 
Vet. App. at 340.  Consequently, an earlier effective date 
before the final September 1998 denial is not warranted.    
 
The Board acknowledges that recent private medical records 
from "L.B.," M.D., dated in March and August of 2000 state 
that the veteran had indications of PTSD in the 1980s.  Dr. 
B. opined that the VA and private records from the 1980s show 
that the veteran has been treated for the condition for 
several decades.  The RO indicated that these records served 
as new and material evidence to reopen the veteran's claim, 
and service connection was granted.    

However, neither Dr. B's private records from 2000 nor 
previous VA and private records from the 1980s can constitute 
an informal claim pursuant to 38 C.F.R. § 3.157(b)(1) in this 
case.  Under this regulation, medical evidence may constitute 
an informal claim once a formal claim for compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree. 38 C.F.R. § 3.157(b).   In this case, 
prior to its October 2001 rating decision, the RO never 
granted service connection for PTSD.  Thus, the mere receipt 
of VA, private, or governmental medical records related to 
treatment for PTSD could not be construed as an informal 
claim under 38 C.F.R. § 3.157.  LaLonde v. West, 12 Vet. App. 
377, 382 (1999); Brannon v. West, 12 Vet. App. 32, 35 (1998).  
In addition, as discussed above, the final rating decision 
denying PTSD in September 1998 would subsume any earlier 
claim for PTSD to include any VA or private treatment 
records.  

Finally, review of the claims folder reveals no informal or 
informal claim for service connection for PTSD from either 
the veteran or his representative in the claims folder 
between the last final denial in September 1998 and the July 
19, 2000 claim to reopen.  38 C.F.R. §§ 3.1(p), 3.155(a); 
LaLonde, 12 Vet. App. at 382.  

The law is clear: the proper effective date for new and 
material evidence other than service medical records received 
after a final disallowance is the date of receipt of the 
claim to reopen or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(1)(ii), 
3.400(r).  Accordingly, the preponderance of the evidence is 
against an effective date earlier than the July 19, 2000 for 
the award of service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.

With regard to the effective date claim, review of the claims 
folder reveals compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA). That is, by way of an August 2004 VCAA 
letter, the RO advised the veteran of the evidence needed to 
substantiate his effective date claim and explained what 
evidence VA was obligated to obtain or assist the veteran in 
obtaining and what evidence or information the veteran was 
responsible to provide.  Therefore, the Board finds that the 
RO has provided all notice required by the VCAA. 38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With regard to the final fourth element of notice, the August 
2004 VCAA letter specifically asks the veteran to provide any 
evidence in his possession that pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  The 
Board finds no harm to the veteran in giving him more notice 
following the adverse rating action.  

VA's Office of General Counsel (GC) has held that, if, in 
response to notice of a decision on a claim for which VA has 
already provided notice pursuant to 38 U.S.C.A. § 5103(a), VA 
receives a notice of disagreement that raises a new, 
"downstream" issue, i.e., effective date, after an initial 
award of service connection, VA is not required to provide 38 
U.S.C.A. § 5103(a) notice with respect to that new issue. 
VAOPGCPREC 8-2003.  In this case, review of the claims folder 
fails to reveal any 38 U.S.C.A. § 5103(a) notice to the 
veteran on the underlying service connection for PTSD claim.  
Therefore, pursuant to the GC opinion, discussed above, VA is 
not exempted from providing the veteran with 38 U.S.C.A. § 
5103(a) notice on the "downstream" issue of entitlement to an 
earlier effective date.  In this regard, the case was 
remanded to provide downstream notice in October 2003.  The 
RO complied by providing the veteran with adequate VCAA 
notice in the August 2004 letter as to the downstream issue 
of an earlier effective date.  

Further, the notice requirements per Dingess v. Nicholson, 19 
Vet. App. 473 (2006), were essentially met in this case by 
way of the August 2004 VCAA letter and the February 2005 SOC.  
Both documents essentially advised the claimant of the 
information necessary to substantiate his claim for an 
earlier effective date, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  

In addition, the Federal Circuit recently held that a SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield  v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  In 
this respect, the RO issued the August 2004 VCAA notice 
letter prior to the February 2005 SOC.  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication such as an SOC or SSOC "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).   

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board finds that any 
deficiency in the content or timing of notice to the veteran 
is harmless error. 

With respect to the duty to assist, the RO has secured the 
veteran's service records, VA outpatient and inpatient 
records, Social Security Administration records, and several 
VA examinations.  The veteran has also submitted private 
medical evidence.  Neither the veteran nor his representative 
has stated that any additional evidence remains outstanding.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
October 2003 remand.

Thus, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

An effective date earlier than July 19, 2000 for the award of 
service connection for PTSD is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


